Judgment unanimously affirmed. Memorandum: We agree with the trial court that, under the circumstances of this case, the prior statement allegedly made by the victim cannot reasonably be construed as being inconsistent with her testimony. In any event, if the exclusion of this statement was error, it was harmless (People v Crimmins, 36 NY2d 230).
We find no merit to the other issues raised by defendant. (Appeal from judgment of Herkimer County Court, Bergin, J. —attempted murder, second degree.) Present — Callahan, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.